

116 HR 4695 : Protect Against Conflict by Turkey Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionH. R. 4695IN THE SENATE OF THE UNITED STATESOctober 30, 2019ReceivedAN ACTTo impose sanctions with respect to Turkey, and for other purposes.1.Short titleThis Act may be cited as the Protect Against Conflict by Turkey Act or the PACT Act.2.Sense of CongressIt is the sense of Congress that—(1)the United States and Turkey have been treaty allies since 1952, when Turkey became a member of the North Atlantic Treaty Organization (NATO);(2)being a NATO member means that Turkey is treaty bound to safeguard the principles of democracy, individual liberty, and the rule of law and, importantly, should be united with other NATO allies in efforts for collective defense and the preservation of peace and security;(3)Turkey’s military invasion of northern Syria on October 9, 2019, is an unacceptable and unnecessary escalation of tensions with the potential to cause a severe humanitarian crisis and undo the collective gains made in the fight against the Islamic State of Iraq and Syria (ISIS) by the United States and the 81 countries and organizations of the Global Coalition to Defeat ISIS, including NATO and the European Union (EU);(4)Turkey should immediately cease attacks against the Syrian Democratic Forces (SDF), Kurdish and Arab civilians, and other religious and ethnic minority communities in northern Syria and recall its forces back to Turkey;(5)targeted sanctions against Turkey are an appropriate response in order for Turkey to be held accountable for its military invasion of northern Syria;(6)Turkey’s military invasion of northern Syria is the latest example of the weakening and problematic United States-Turkey bilateral relationship and undermines the security of the United States and its NATO allies, including that of Turkey;(7)the SDF have been critical partners to United States and allied counter-ISIS and broader counterterrorism efforts in Syria, and the United States should continue this partnership with the SDF;(8)the United States Government should utilize diplomatic and military tools to ensure the enduring defeat of ISIS;(9)the United States should stand by critical allies and partners;(10)Russian and Iranian political and military influence in Syria present a threat to United States national security interests; and(11)the United States Government, in concert with the international community, should hold accountable members of the Syrian regime and the Governments of the Russian Federation and Iran for atrocities against the Syrian people.3.Sanctions against senior Turkish officials(a)In generalNot later than 15 days after the date of the enactment of this Act, the President shall impose the sanctions described in section 14 with respect to the following foreign persons in connection with Turkey’s military invasion of northern Syria on October 9, 2019:(1)The Minister of National Defense of Turkey.(2)The Chief of the General Staff of the Turkish Armed Forces.(3)The Commander of the 2nd Army of the Turkish Armed Forces.(4)The Minister of Treasury and Finance of Turkey.(b)Additional sanctions(1)ListNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall submit to the President and appropriate congressional committees a list of the following foreign persons in connection with Turkey’s military invasion of northern Syria on October 9, 2019:(A)Senior Turkish defense officials involved in the decision to invade northern Syria.(B)Senior Turkish military officials leading attacks against the Syrian Democratic Forces (SDF), Kurdish and Arab civilians, or other religious or ethnic minority communities in northern Syria.(C)Turkish officials significantly facilitating Turkey’s military invasion of northern Syria.(D)Any Turkish official or member of the Turkish Armed Forces who is responsible for, complicit in, or has directly or indirectly engaged, or has attempted to engage, in any of the following relating to Turkey’s military invasion of northern Syria:(i)A violation of the law of armed conflict.(ii)A gross violation of internationally recognized human rights.(2)UpdatesThe list required under paragraph (1) shall be updated every 60 days, until the sanctions under this section are terminated in accordance with section 7.(3)Imposition of sanctionsNot later than 15 days after submission of the list required under paragraph (1) and each update relating thereto in accordance with paragraph (2), the President shall impose the sanctions described in section 14 with respect to foreign persons identified in such list and related updates.(c)Waiver(1)In generalThe President may waive, on a case-by-case basis and for a period of not more than 90 days, the imposition of sanctions under this section with respect to a foreign person if the President—(A)determines that—(i)it is vital to the national security interests of the United States to do so; and(ii)Turkey—(I)has halted attacks against the SDF, Kurdish and Arab civilians, and other religious and ethnic minority communities in northern Syria; and(II)is not hindering counter-terrorism operations against ISIS; and(B)not later than 15 days before issuing such a waiver, submits to the appropriate congressional committees a justification relating to such determination.(2)Renewal of waiversThe President may, on a case-by-case basis, renew a waiver under paragraph (1) for an additional period of not more than 90 days if, not later than 15 days before such a waiver expires, the President determines it is vital to the national security interests of the United States to do so and submits to the appropriate congressional committees a justification relating to such determination.4.Prohibition on arms transfers to Turkish military units in Syria(a)ProhibitionNo United States defense articles, defense services, or technology under the Arms Export Control Act (22 U.S.C. 2751 et seq.) may be transferred to the Government of Turkey if such articles, services, or technology could be used in operations by the Turkish Armed Forces in northern Syria.(b)ExceptionThe prohibition under subsection (a) shall not apply to transfers for ultimate end use by the United States military or for use in military operations approved by the North Atlantic Treaty Organization.(c)No use of emergency authorityThe authority of the President to waive statutory congressional review periods under the Arms Export Control Act in cases in which an emergency exists shall not apply to the transfer of defense articles, defense services, or technology to the Government of Turkey.5.Sanctions against foreign persons providing arms to Turkish armed forces in Syria(a)Report(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall submit to the President and appropriate congressional committees a list of any foreign persons determined to knowingly have provided, on or after such date of enactment, defense articles, defense services, or technology (as such terms are defined and described in the Arms Export Control Act) to the Government of Turkey if such articles, services, or technology could be used in operations by the Turkish Armed Forces in northern Syria.(2)UpdatesThe list required under paragraph (1) shall be updated every 60 days or as new information becomes available, until the sanctions under this section are terminated in accordance with section 7.(b)Imposition of sanctionsThe President shall impose the sanctions described in section 14 with respect to any foreign persons identified on the list and related updates required under subsection (a).(c)ExceptionThe sanctions imposed pursuant to this section shall not apply to transfers for ultimate end use by the United States military or for use in military operations approved by the North Atlantic Treaty Organization.(d)Waiver(1)In generalThe President may waive, on a case-by-case basis and for a period of not more than 90 days, the imposition of sanctions under this section with respect to a foreign person if the President determines it is important to the national security interests of the United States to do so and, not later than 15 days before issuing such a waiver, submits to the appropriate congressional committees a justification relating to such determination.(2)Renewal of waiversThe President may, on a case-by-case basis, renew a waiver under paragraph (1) for an additional period of not more than 90 days if, not later than 15 days before such a waiver expires, the President determines it is important to the national security interests of the United States to do so and submits to the appropriate congressional committees a justification relating to such determination.6.Targeted foreign financial sanctions(a)Halk Bankasi or HalkbankNot later than 15 days after the date of enactment of this Act, the President shall impose the sanctions described in section 14(1) with respect to Halk Bankası or Halkbank or any successor entity thereof.(b)Financial institutions(1)In generalIf the Secretary of State, in consultation with the Secretary of Defense, Secretary of Treasury, and Director of National Intelligence, determines that any foreign financial institution, in addition to the foreign financial institutions specified in subsection (a), has knowingly facilitated significant transactions for the Turkish Armed Forces or defense industry relating to Turkey’s military invasion of northern Syria on October 9, 2019, the President shall, not later than 60 days after any such determination, impose the sanctions described in section 14(1) with respect to any such foreign financial institution.(2)Waiver(A)In generalThe President may waive, on a case-by-case basis and for a period of not more than 90 days, the imposition of sanctions under this subsection if the President—(i)determines that—(I)it is vital to the national security interests of the United States to do so; and(II)Turkey—(aa)has halted attacks against the Syrian Democratic Forces, Kurdish and Arab civilians, and other religious and ethnic minority communities in northern Syria; and(bb)is not hindering counter-terrorism operations against ISIS; and(ii)not later than 15 days before issuing such a waiver, submits to the appropriate congressional committees a justification relating to such determination.(B)Renewal of waiversThe President may, on a case-by-case basis, renew a waiver under subparagraph (A) for an additional period of not more than 90 days if, not later than 15 days before such a waiver expires, the President determines it is vital to the national security interests of the United States to do so and submits to the appropriate congressional committees a justification relating to such determination.7.Termination authority(a)Sections 3, 4, and 5The authority to impose sanctions under sections 3 and 5 (and the sanctions imposed pursuant to such sections) and the prohibitions under section 4 shall terminate if the President determines and submits to the appropriate congressional committees a finding that—(1)Turkey has halted attacks against the Syrian Democratic Forces, Kurdish and Arab civilians, and other religious and ethnic minority communities in northern Syria;(2)Turkish forces not involved in coordinated operations with NATO allies or the Global Coalition to Defeat ISIS have withdrawn from northern Syria; and(3)Turkey is not hindering counter-terrorism operations against ISIS.(b)Section 6The authority to impose financial sanctions under section 6 (and the sanctions imposed pursuant to such section) shall terminate if the President determines and submits to the appropriate congressional committees the finding described in subsection (a)(1).8.Imposition of certain sanctions under Countering America’s Adversaries Through Sanctions Act against Turkey(a)DeterminationFor the purposes of section 231 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525), Turkey’s acquisition of the Russian S-400 air and missile defense system beginning July 12, 2019, shall be considered to be a significant transaction described in such section.(b)SanctionsNot later than 30 days after the date of the enactment of this Act, the President shall impose five or more of the sanctions described in section 235 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9529) with respect to the Government of Turkey.9.Plans and reports to address national security threats caused by Turkey’s military invasion of northern SyriaNot later than 60 days after the date of the enactment of this Act—(1)the Secretary of Defense shall submit to the appropriate congressional committees—(A)a plan to ensure that ISIS detainees and families held in Syria remain under proper custody, in accordance with internationally recognized human rights requirements, and in a manner that does not threaten United States security interests; and(B)a report on the impact that Turkey’s military invasion of northern Syria is having on counterterrorism operations in Syria; and(2)the Secretary of State shall submit to the appropriate congressional committees a plan for how the United States will assist the Syrian Democratic Forces, Kurdish and Arab civilians, and other religious and ethnic minority communities affected by Turkey’s military invasion of northern Syria on October 9, 2019.10.Report on net worth of Turkish President Recep Tayyip ErdoganNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on the estimated net worth and known sources of income of Turkish President Recep Tayyip Erdoğan and his family members (including spouse, children, parents, and siblings), including assets, investments, other business interests, and relevant beneficial ownership information.11.Report on Turkey’s military invasion of northern Syria(a)Sense of CongressIt is the sense of Congress that—(1)the Russian Federation and Iran continue to—(A)exploit a security vacuum in Syria; and(B)pose a threat to vital United States national security interests; and(2)continued Turkish military activity inside Syria will negatively impact the national security interest and regional stability of the United States.(b)Report required(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, the Administrator of the United States Agency for International Development, and the heads of other appropriate Federal agencies, shall submit to the appropriate congressional committees a report on Turkey’s military invasion of northern Syria on October 9, 2019, including the impact of the withdrawal of United States troops from northern Syria. The Secretary of State shall provide an updated report or briefing to the appropriate congressional committees as circumstances warrant.(2)Elements of the reportThe report, and any update thereto, required under paragraph (1) shall include the following elements:(A)A description of the impact of Turkey’s military invasion of northern Syria on the ability of ISIS to reconstitute a physical caliphate.(B)A description of the impact of the invasion on the Russian Federation’s military and political influence in Syria.(C)A description of the impact of the invasion on Iran’s ability to increase its military and political influence in Syria.(D)A comprehensive assessment of the United States Government’s activities to counter Iranian and Russian Federation influence in Syria.(E)An outline of planned joint actions by the Department of State and the Department of Defense, in consultation with the heads of the other appropriate Federal agencies, regarding all stabilization funds or activities for Syria, and an explanation of how such funds and activities can contribute to stabilization in the current environment and without limited United States troop presence in northern Syria.(F)The creation and use by the Government of Turkey of safe zones to justify the involuntary or uninformed return of Syrian refugees from Turkey to Syrian territory, to justify the forced displacement of Syrians inside Syria, or to prevent Syrians from seeking international protections.(G)The role of the Government of Turkey and Turkish-backed forces in facilitating humanitarian actors, including international nongovernmental organizations (INGOs), for cross-border work from Turkey and in ensuring efficient, open supply lines for humanitarian assistance and personnel through border crossing points on the Turkey-Syria and Iraq-Syria borders, and facilitating safe passage of humanitarian assistance to Syrians inside Syria based on need.(H)The actions of the Government of Turkey and Turkish-backed forces in the operation of all camps for families displaced by conflict as civilian facilities, and ensuring that camp residents, in particular women and children, are treated as civilian victims of conflict in accordance with international law and standards.(I)The actions of the Government of Turkey and Turkish-backed forces in taking effective measures to protect civilians and civilian infrastructure, including health facilities, water pumping stations, and restricting use of explosive weapons in populated areas.12.Strategy to prevent the resurgence of the Islamic State of Iraq and Syria (ISIS) and its affiliates(a)Strategy requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, the Administrator of the United States Agency for International Development, and the heads of other appropriate Federal agencies, shall jointly submit to the appropriate congressional committees a strategy to prevent the resurgence of Islamic State of Iraq and Syria (ISIS) in Iraq and Syria.(b)Elements of the strategyThe strategy required under subsection (a) shall include the following elements:(1)A summary of the United States national security interests in Iraq and Syria and the impact a resurgence of ISIS would have on such interests.(2)A assessment of current training and support programs by Federal agency or department, specifically focused on countering ISIS and other terrorist organizations, including non-lethal assistance, training, and organizational capacity for the Syrian Democratic Forces, the Iraqi Security Forces, the Kurdish Peshmerga, and others to counter gains by ISIS and its affiliates.(3)A description of United States Government efforts to support, develop, and expand local governance structures in areas in Syria previously liberated from ISIS control.(4)An estimate of the number of current, active ISIS members in Iraq and Syria, including an assessment of those being held in detainee camps or prisons.(5)A comprehensive plan to address ISIS detainees currently being held in Syria and Iraq, including the following elements:(A)The designation of an existing official within the Department of State to serve as a senior-level coordinator to coordinate, in conjunction with the lead and other relevant agencies, all matters for the United States Government relating to the long-term disposition of ISIS foreign terrorist fighter detainees, including all matters in connection with—(i)repatriation, transfer, prosecution, and intelligence-gathering;(ii)coordinating a whole-of-government approach with other countries and international organizations, including INTERPOL, to ensure secure chains of custody and locations of ISIS foreign terrorist fighter detainees;(iii)coordinating technical and evidentiary assistance to foreign countries to aid in the successful prosecution of ISIS foreign terrorist fighter detainees; and(iv)all multilateral and international engagements led by the Department of State and other agencies that are related to the current and future handling, detention, and prosecution of ISIS foreign terrorist fighter detainees.(B)A description, which may be in classified form, of ISIS senior leadership and infrastructure and efforts to target leadership figures.(C)A comprehensive description of United States activities utilizing social media and other communication technologies to counter ISIS’s propaganda, influence, and ability to recruit fighters domestically and internationally, including with private technology companies, and how such activities are being coordinated across the United States Government.(D)A description of the efforts of the United States Government, including economic sanctions, to deny financial resources, including revenues from natural resources extraction, sale of antiquities, kidnapping, extortion, taxation, smuggling, access to cash storage sites, and access to international financial networks, to ISIS and its affiliates, in conjunction with international partners and financial institutions.(E)A description of United States Government efforts to support credible war crimes prosecutions against ISIS fighters.(F)A plan to ensure the delivery of humanitarian assistance.13.Report on accountability for violations of international law, including the law of armed conflict, and other harm to civilians in Syria during Turkey’s military invasion(a)Sense of CongressIt is the sense of Congress that—(1)Turkish and pro-Turkish forces should end all practices involving arbitrary arrests, enforced disappearances, torture, arbitrary executions, and other unlawful treatment; and(2)all stakeholders in Turkey’s military invasion of northern Syria should reveal the fate or the location of all persons who have been subjected to enforced disappearance by such stakeholders.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report that describes the causes and consequences of civilian harm occurring during Turkey’s military invasion of northern Syria, including violations of the law of armed conflict and gross violations of internationally recognized human rights, as a result of the actions of all parties to the conflict.(2)ElementsThe report required under paragraph (1) shall include the following elements:(A)A description of civilian harm occurring in the context of Turkey’s military invasion, including—(i)mass casualty incidents; and(ii)damage to, and destruction of, civilian infrastructure and services, including—(I)hospitals and other medical facilities;(II)electrical grids;(III)water systems; and(IV)other critical infrastructure.(B)A description of violations of the law of armed conflict committed during Turkey’s military invasion by all forces involved in the Turkish-led coalition and all forces fighting on its behalf and by any other combatants in the conflict, including—(i)alleged violations of the law of armed conflict;(ii)specific instances of failure by the parties to the conflict to exercise distinction, proportionality, and precaution in the use force in accordance with the law of armed conflict;(iii)arbitrary denials of humanitarian access and the resulting impact on the alleviation of human suffering;(iv)extra-judicial executions and detention-related abuses; and(v)other acts that may constitute violations of the law of armed conflict.(C)Recommendations for establishing accountability mechanisms for civilian harm, violations of the law of armed conflict, and gross violations of internationally recognized human rights perpetrated by Turkish and pro-Turkish forces in Syria, including the potential for prosecuting individuals perpetrating, organizing, directing, or ordering such violations.14.Sanctions describedThe sanctions described in this section are the following:(1)Asset blockingThe President shall exercise all of the powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Aliens inadmissible for visas, admission, or parole(A)Visas, admission, or paroleA foreign person is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revokedThe visa or other entry documentation of a foreign person shall be revoked, regardless of when such visa or other entry documentation is or was issued. A revocation under this subparagraph shall take effect immediately and automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession.(C)Exception to comply with United Nations Headquarters AgreementSanctions under this paragraph shall not apply to an individual if admitting such individual into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.15.Implementation(a)In generalThe President—(1)may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this Act; and(2)shall issue such regulations, licenses, and orders as are necessary to carry out this Act.(b)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to any person who violates, attempts to violate, conspires to violate, or causes a violation of any prohibition of this Act, or an order or regulation prescribed under this Act, to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of that section.16.Exception relating to importation of goods(a)In generalThe authorities and requirements to impose sanctions under this Act or any amendments made by this Act shall not include the authority or requirement to impose sanctions on the importation of goods.(b)Good definedIn this section, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment and excluding technical data.17.Humanitarian waiverThe President may waive the application of any provision of this Act (other than section 16) for the purpose of providing humanitarian assistance if the President certifies to the appropriate congressional committees that such a waiver is important to address a humanitarian need and consistent with the national security interests of the United States, not later than 15 days before issuing such a waiver, the President submits to such committees a justification relating to such determination.18.United States refugee program priorities(a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security shall designate, as Priority 2 refugees of special humanitarian concern—(1)Syrian Kurds, stateless persons who habitually resided in Syria, and other Syrians, who partnered with, or worked for or directly with, the United States Government in Syria for an aggregate period of not less than 1 year;(2)Syrian Kurds, stateless persons who habitually resided in Syria, and other Syrians, who were employed in Syria, for an aggregate period of not less than 1 year, by—(A)a media or nongovernmental organization based in the United States;(B)an organization or entity that has received a grant from, or entered into a cooperative agreement or contract with, the United States Government; or(C)an organization that—(i)was continuously physically present in Northeast Syria between 2011 and the date of the enactment of this Act; and(ii)has partnered with an organization described in subparagraph (A) or (B);(3)the spouses, children, sons, daughters, siblings, and parents of aliens described in paragraph (1); or(4)Syrian Kurds, stateless persons who habitually resided in Syria, and other Syrians, who have an immediate relative (as defined in section 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) or a family member described in section 203(a) of such Act (8 U.S.C. 203(a)) who is physically present in the United States.(b)Eligibility for admission as a refugeeAn alien may not be denied the opportunity to apply for admission as a refugee under this section solely because such alien qualifies as an immediate relative of a national of the United States or is eligible for admission to the United States under any other immigrant classification.(c)Membership in certain syrian organizationsAn applicant for admission to the United States under this section may not be deemed inadmissible solely because the applicant was a member of, or provided support to, the Syrian Democratic Forces.(d)Exclusion from numerical limitationsAliens provided refugee status under this section shall not be counted against any numerical limitation under section 201, 202, 203, or 207 of the Immigration and Nationality Act (8 U.S.C. 1151, 1152, 1153, and 1157).(e)Identification of other persecuted groupsThe Secretary of State, or the designee of the Secretary, is authorized to classify other groups of Syrians, including vulnerable populations, as Priority 2 refugees of special humanitarian concern.(f)Satisfaction of other requirementsAliens designated as Priority 2 refugees of special humanitarian concern under this section shall be deemed to satisfy the requirements under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for admission to the United States.19.DefinitionsIn this Act:(1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given such terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Banking, Housing, and Urban Affairs of the Senate.(3)Foreign personThe term foreign person means an individual or entity that is not a United States person.(4)Gross violations of internationally recognized human rightsThe term gross violations of internationally recognized human rights has the meaning given such term in section 502B(d)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(d)(1)).(5)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(6)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.20.SunsetThis Act shall terminate on the date that is three years after the date on which sanctions imposed pursuant to this Act have terminated.Passed the House of Representatives October 29, 2019.Cheryl L. Johnson,Clerk